DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
 Applicants’ Appeal Brief of June 24, 2020 has been entered. Claims 1 and 10 have been amended, no claims have been newly added, and claim 11 has been cancelled.  Claims 1-10 are pending and under current examination.  
Withdrawn Rejections - 35 USC § 103

Claims 1-11 were rejected in the previous Office Action mailed December 4, 2019 under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (Patent No.: US 6,590,054; Date of Patent: Jul. 8, 2003).  As per the decision of the Patent Trial and Appeal Board, Applicants have successfully traversed the rejection.  Accordingly, the rejection is hereby withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior does not teach or reasonably suggest an antithrombotic coating material, comprising: polyalkoxyalkyl (meth)acrylate that contains a structural unit (A) represented by formula (2) wherein in formula (2), R1 represents a hydrogen atom or a methyl group, R2 represents an alkylene group having 1 to 4 carbon atoms, and R3 represents an alkyl group having 1 to 4 carbon atoms, wherein the polyalkoxyalkyl (meth)acrylate has a weight average molecular weight of 200,000 or more, wherein the polyalkoxyalkyl (meth)acrylate is dissolved in methanol or a mixture comprising water and methanol, and wherein the polyalkoxyalkyl (meth)acrylate is not a block copolymer, and wherein the polyalkoxyalkyl (meth)acrylate is composed of 100 mol% of the structural unit (A).
The closest prior art is over Tanaka et al. (Patent No.: US 6,590,054; Date of Patent: Jul. 8, 2003).
	The instant invention is the first antithrombotic coating material, comprising: polyalkoxyalkyl (meth)acrylate that contains a structural unit (A) represented by formula (2) wherein in formula (2), R1 represents a hydrogen atom or a methyl group, R2 represents an alkylene group having 1 to 4 carbon atoms, and R3 represents an alkyl group having 1 to 4 carbon atoms, wherein the polyalkoxyalkyl (meth)acrylate has a weight average molecular weight of 200,000 or more, wherein the polyalkoxyalkyl (meth)acrylate is dissolved in methanol or a mixture comprising water and methanol, and wherein the polyalkoxyalkyl (meth)acrylate is not a block copolymer, and wherein the polyalkoxyalkyl (meth)acrylate is composed of 100 mol% of the structural unit (A).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-10 are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617